DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (PG Pub 20180048287).
Considering claim 1, Lee (Figure 1) teaches a piezoelectric thin film resonator comprising: a wafer (110 + paragraph 0050); a lower electrode (140 + paragraph 0056) positioned on top of the wafer; a piezoelectric layer (150 + paragraph 0056) positioned on top of the lower electrode; an upper electrode (160 + 190 + paragraphs 0063-0065) positioned on top of the piezoelectric layer wherein the upper electrode has concavo-convex patterns (190 + paragraph 0065) formed on top thereof in such a manner as to surround a resonance area formed thereon.
Considering claim 4, Lee (Figure 3) teaches wherein the concavo-convex patterns comprise second patterns having shapes of a plurality of islands in such a manner as to surround a periphery of the resonance area (see Figure 3)
Considering claim 9, Lee (Figure 1) teaches wherein a protection layer (160 + paragraph 0049) positioned on top of the upper electrode to cover an area where the concavo-convex patterns are formed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 20180048287) and in view of Chong (CN 108233889).
Considering claim 2, Lee teaches the concavo-convex patterns as described above.
However, Lee does not teach first patterns having shapes of a plurality of loops in such a manner as to surround a periphery of the resonance area.
	Chong (Figure 3B) teaches first patterns having shapes of a plurality of loops (303 + 304 + page 6 first paragraph) in such a manner as to surround a periphery of the resonance area.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include first patterns having shapes of a plurality of loops in such a manner as to surround a periphery of the resonance area into Lee’s device for the benefit of preventing the acoustic wave from leaking out of the resonator and improving the quality factor of the resonator.
Considering claim 3, Chong (Figure 3B) teaches wherein the resonance frequencies thereof are varied according to thickness of distances of the first patterns having the shapes of the plurality of loops (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 5, Chong (Figure 3B) teaches wherein the concavo-convex patterns further comprise a pattern having a shape of a loop in such a manner as to surround the second patterns having the shapes of the plurality of islands (Figure 3a + (303 + 304 + page 6 first paragraph).
Considering claim 6, Chong (Figure 3B) teaches wherein the resonance frequencies thereof are varied according to sizes or densities of the second patterns having the shapes of the plurality of islands (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 7, Lee teaches the claimed invention except for wherein a ratio of a vertical height of the first patterns to a vertical height of the upper electrode is 1:20 to 3:10.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a ratio of a vertical height of the first patterns to a vertical height of the upper electrode is 1:20 to 3:10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Considering claim 8, Lee teaches the claimed invention except for wherein a vertical height of the concavo-convex patterns formed along the outermost periphery of the resonance area is higher than vertical heights of the concavo-convex patterns formed along the inner side of the resonance area.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a vertical height of the concavo-convex patterns formed along the outermost periphery of the resonance area is higher than vertical heights of the concavo-convex patterns formed along the inner side of the resonance area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 20180048287) and in view of Xiong (PG Pub 20170162779).
Considering claim 10, Lee teaches the thin film resonator as described above.
However, Lee does not teach a seed layer formed between the wafer and the lower electrode.
Xiong (Figure 2) teaches a seed layer (15 + paragraph 0069) formed between the wafer and the lower electrode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a seed layer into Lee’s device for the benefit of helping to properly oriented the piezoelectric film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837